The Circuit Judge:

The whole of the reasoning of the court in Wiggin v. Bush (12 J. R. 309), would be applicable to this case, and would show that the note would not be recoverable by the original holder. But the doubt in my mind, throughout, has been whether the note was void ab initio, and so not valid even in the hands of a bona fide holder for a valuable consideration, without notice.
In Wiggin v. Bush, the court say that this could not give validity to the note, if void ab initio, though that was not made a question in that case.
The bankrupt law does not in express terms make the note void. The policy of the law would doubtless make it so in the hands of the payee, but it is in the hands of a bona fide holder for a valuable consideration paid, and before maturity, so that the general rule as to negotiable paper in the hands of a bona fide holder comes in and makes this note good in the plaintiff’s hands.
Judgment for plaintiff.